WILSON, Justice,
dissenting.
The majority predicates its opinion upon the assertion that appellant did not prove that the officers were on his property while they were conducting their visual observation of appellant’s property. However, I find nothing in the record to indicate that the location of the officers on appellant’s property was an issue disputed before the court below in the manner suggested by the majority. For this reason, I respectfully dissent.
What the evidence reasonably shows is that the officers saw appellant open the gate to the Plaza 290 Road, go through it, and then close it behind him. The officers then went around the gate, and walked down the road over a mile until they came upon the trailer and appellant’s vehicle. They observed the trailer, located on a 116 acre track of land, from a distance of 75-100 yards for several hours. There is no evidence in the record to indicate the agents left the roadway to the degree that would have taken the agents off appellant’s property they had without doubt entered. I would suggest it is speculation that the officers left appellant’s property after entering.
The primary issue briefed and argued before us, complete with evidentiary exhibits, was whether the Plaza 290 Road was a public road, if the officers had a right to be there, or was it a private road as appellant contends — not the physical location of the officers during their observations. Without findings of fact and conclusions of law, we necessarily speculate as to the reasoning behind the judge’s decision, but given the evidence in the case, I cannot say that the judge’s denial of appellant’s motion to suppress could have been based on a factual proposition that the officers in question were not on appellant’s property at the time of the observations.
*279Appendix A
[[Image here]]